


110 HR 3501 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3501
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2007
			Mr. Levin (for
			 himself, Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Pomeroy,
			 Mr. Blumenauer,
			 Mr. Pascrell,
			 Ms. Berkley, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that indebtedness incurred by a partnership in acquiring securities and
		  commodities is not treated as acquisition indebtedness by organizations which
		  are limited partners for purposes of the unrelated business income
		  tax.
	
	
		1.Indebtedness incurred by a
			 partnership in acquiring securities and commodities not treated as acquisition
			 indebtedness for organizations which are limited partners
			(a)In
			 generalSubsection (c) of section 514 of the Internal Revenue
			 Code of 1986 (relating to acquisition indebtedness) is amended by adding at the
			 end the following new paragraph:
				
					(10)Securities and
				commodities acquired by partnerships in which an organization is a limited
				partner
						(A)In
				generalIn the case of any
				organization which is a limited partner in a partnership, the term
				acquisition indebtedness does not, for purposes of this section,
				include indebtedness incurred or continued by such partnership in purchasing or
				carrying any qualified security or commodity.
						(B)Application of
				certain allocation requirementsThe provisions of subparagraph
				(A) shall not apply unless the requirements of subclause (II) or (III) of
				paragraph (9)(B)(vi) are met with respect to such partnership.
						(C)Qualified
				security or commodityFor
				purposes of this paragraph, the term qualified security or
				commodity means any security (as defined in section 475(c)(2) without
				regard to the last sentence thereof), any commodity (as defined in section
				475(e)(2)), or any option or derivative contract with respect to such a
				security or commodity.
						(D)Application to
				tiered partnerships and other pass-thru entitiesRules similar to
				the rules of subparagraphs (A) and (B) shall apply in the case of tiered
				partnerships and other pass-thru entities.
						(E)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out the purposes of this paragraph, including regulations providing for
				the application of rules similar to the rules of clauses (i) through (v) of
				paragraph (9)(B) for purposes of subparagraphs (A) and (B) of this
				paragraph.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act .
			
